Title: From James Madison to Congress, 26 February 1814
From: Madison, James
To: Congress


        
          February 26th 1814
        
        It has appeared that at the recovery of the Michigan Territory from the temporary possession of the Enemy, the Inhabitants thereof were left in so destitute and distressed a condition, as to require from the public stores certain supplies essential to their subsistance, which have been prolonged under the same necessity which called for them.
        The deplorable situation of the Savages thrown by the same event on the mercy and humanity of the American Commander at Detroit, drew from the same source, the means of saving them from perishing by famine; and in other places, the appeals made by the wants and sufferings of that unhappy description of people, have been equally imperious.
        The necessity, imposed by the conduct of the Enemy in relation to the Savages, of admitting their co-operation in some instances, with our ⟨arms⟩, has also ⟨involved⟩ occasional expence in supplying their wants: and it is possible that a perseverence of the Enemy in their cruel policy may render a further expence for the like purpose inevitable.
        On these subjects, an Estimate from the Department of War will be laid before Congress, and I recommend a suitable provision for them.
        
          James Madison
        
       